Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of murder and robbery by Judges Henry and Taylor in the Circuit Court for Dorchester County, and sentenced to life imprisonment. In his petition below he charged irregularities in the trial, including lack of eyewitnesses, failure to summon his witnesses, threats by officers to induce a confession, illegality of his arrest, failure to advise him of his rights, and *596failure to grant a new trial. As we have repeatedly held, some of these matters might be reviewed on appeal, but none of them can be reviewed on habeas corpus. In his brief filed in this court petitioner now alleges that he was denied a right to appeal, and that the evidence of State’s witnesses was perjured. Since neither of these contentions was made in the lengthy petition filed below, we cannot consider them here.

Application denied, with costs.